     Case 3:19-cv-00614-MMD-CLB Document 4 Filed 06/29/20 Page 1 of 2



1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9         SERGIO ARELLANO OCEGUEDA,                        Case No. 3:19-cv-00614-MMD-CBC
10                                        Plaintiff,               ORDER
               v.
11
          KEN FURLONG, et al.,
12
                                      Defendants.
13

14

15
     I.       DISCUSSION
16
              The Court has received information via an undeliverable notice (ECF No. 3) that
17
     Plaintiff may now be housed at Southern Desert Correctional Center. The Court notes
18
     that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately
19
     file with the court written notification of any change of mailing address, email address,
20
     telephone number, or facsimile number. The notification must include proof of service on
21
     each opposing party or the party’s attorney. Failure to comply with this rule may result in
22
     the dismissal of the action, entry of default judgment, or other sanctions as deemed
23
     appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days
24
     from the date of entry of this order to file his updated address with this Court. If Plaintiff
25
     does not update the Court with his current address within thirty (30) days from the date
26
     of entry of this order, the Court will dismiss this action without prejudice.
27

28
                                                       1
     Case 3:19-cv-00614-MMD-CLB Document 4 Filed 06/29/20 Page 2 of 2



1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
5
     shall dismiss this case without prejudice.
6
            It is further ordered that this this order shall be served electronically upon Plaintiff
7
     in the care of the Northern Nevada Correctional Center.
8
            It is further ordered that a copy of this order also shall be sent via United States
9
     Mail to Plaintiff at Southern Desert Correctional Center.
10

11          DATED: June 29, 2020.

12
                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
